DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendment to the specification filed 04/20/22 to include paragraph [0064] is acknowledged and entered. 

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Applicant compares Figure 6B of the pending application with Figure 5 of the Overduin reference to argue that the Overduin reference does not disclose “two selected inflection points.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “two selected inflection points”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1, lines 8-10 recites “the short tau inversion recovery sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value.” The claim language does not recite two selected inflection points, but rather recites that the sequence is “directed to” 1) “an upper temperature corresponding to a first T1 value” and 2) “a lower temperature corresponding to a second T1 value.” 
As detailed in the non-final rejection (NF) of 1/26/2022, P.3-4, Overduin discloses an ultrashort echo time sequence that measures (is directed to) T1 values of subzero frozen tissue down to temperatures as low as -40° Celsius including values between -8°C (an upper temperature corresponding to a first T1 value) and -40°C (a lower temperature corresponding to a second T1 value) inclusive. See also Figures 2 and 4-7 showing acquisition of T1 measurements at various temperatures including 0°C, -8°C, and -40°C.  Further, as asserted by the applicant on page 4 of the remarks, identifying -40°C as the endpoint for cryotherapy is similarly recognized by Overduin. NF, P.3-4. 
Applicant further argues that the combination of Overduin and Kobayashi would not be obvious as lacking a motivation to combine. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the NF:
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Kobayashi’s teaching of optimizing the inversion time according to the T1/temperature relationship to suppress undesired features and hyper-intensify desired features in the MRI image to achieve the predictable result of improving the ease by which desired features such as the cryoablation region of Overduin may be visualized by a user. 
One having ordinary skill in the art would have motivation to modify the Ultrashort Echo Time (UTE) sequence of Overduin to optimize the inversion time by utilizing a Short-tau Inversion Recovery (STIR) to suppress undesired features and hyper-intensify desired features in the MRI image to improve user visualization. Overduin discloses visualizing and contrasting between at least three regions of temperature corresponding to T1 values defined by two temperature cutoffs. For example, see Overduin, Figure 6.  The first region is unfrozen tissue above ~ 0°C, the second region is tissue at a non-lethal freezing temperature below ~ 0°C and above ~ -40°C, and the third region is tissue at a clinically acceptable lethal freezing temperature below ~ -40°C. Applying Kobayashi’s teaching of optimizing the inversion time to suppress or intensify tissue of distinct temperature and corresponding T1 value to Overduin’s measurements of temperature, corresponding T1 values, and cryotherapy temperature visualization ranges improves the contrast between undesired features and desired features by suppressing (hypo-intensifying) undesired tissue regions that are not undergoing cryotherapy and are thus above freezing (~0°C) or are below the clinically acceptable lethal temperature (~ -40°C), and hyper-intensifying desired tissue regions that are undergoing cryotherapy and are within the non-lethal temperature range (~0° C to ~ -40°C). Thus, one of ordinary skill in the art would have been motivated to improve the ease by which desired features such as the cryoablation region of Overduin may be visualized by a user by applying STIR as taught by Kobayashi. 
Applicant further argues that Kobayashi does not disclose “using two different T1 values to improve contrast of a temperature gradient.” Remarks, P.5. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using two different T1 values to improve contrast of a temperature gradient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Kobayashi alone is not recited to teach the measurement of two different T1 values at different temperatures. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Overduin discloses a UTE sequence directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value. Kobayshi teaches using a STIR sequence to optimize the inversion time to improve visualization based on T1 values at selected temperatures. The combination of Overduin and Kobayashi teaches a STIR UTE sequence directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value. Thus, Overduin in further view of Kobayashi teaches the alleged claim feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Overduin et al. (“3D MR thermometry of frozen tissue: feasibility and accuracy during cryoablation at 3T” 2016), hereinafter “Overduin,” in further view of Kobayashi et al. (“Optimization of inversion time for postmortem short-tau inversion recovery (STIR) MR imaging), hereinafter “Kobayashi”.

Regarding claim 1, Overduin discloses an MRI system for imaging a patient (“3D MR thermometry of frozen tissue using UTE signal intensity was feasible during cryoablation on a clinical 3T MR system.” Abstract):
an MRI machine; and a computer system coupled to the MRI machine, the computer system comprising: a processor, and a memory coupled to the processor, the memory storing instructions that, when executed by the processor (“a 3T clinical MR system (MAGNETOM Trio, Siemens, Erlangen, Germany)… Statistical analysis was performed using SPSS (v. 20.0, Chicago, IL).” Materials and Methods, a clinical MR system includes an MRI machine, a computer system, and a memory incorporating scan packages and analysis software), cause the computer system to:
control the MRI machine to apply an MRI sequence comprising an ultrashort echo time (“We used an RF-spoiled 3D UTE sequence with a 60 ls long nonselective hard RF-pulse followed by a center-out ramp-sampled radial readout to achieve a shortest TE of 70 ls. The 3D UTE sequence was developed and provided as a work-in-progress (WIP) package by Siemens.” Materials and Methods), wherein the sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value and reconstruct an image of the patient in response to the MRI sequence, the image visualizing a region corresponding to the upper temperature and the lower temperature (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).
However, Overduin does not explictly disclose to apply an MRI sequence comprising a short tau inversion recovery sequence, wherein the short tau inversion recovery sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value.
However, in the same field of endeavor of MRI image display optimization, Kobayashi teaches to apply an MRI sequence comprising a short tau inversion recovery sequence (“short-tau inversion recovery (STIR) PMMR imaging by optimizing inversion time (TI)” Abstract) and wherein the short tau inversion recovery sequence is directed to an optimized inversion time that selectively suppresses signals with T1s longer than the bounding temperature (“short-tau inversion recovery (STIR) PMMR imaging by optimizing inversion time (TI)… The T1 value of subcutaneous fat in PMMR correlates linearly with body temperature. Using this correlation to determine TI, fat suppression with PMMR STIR imaging can be easily improved” Abstract; “calculate the optimized TI needed to null the fat signal as 0.693 times each T1 value derived from this regression” Statistical Analysis; “A representative relationship between temperature and T1 can be described as: T1(T) = T1(Tref)+m*(T-Tref), where m is determined empirically for each tissue, and Tref is the reference temperature” Results; see also Fig. 3 demonstrating the significant improvement to image contrast achieved by suppressing undesired features by optimizing the inversion time according to the T1/temperature relationship and leaving the desired features as hyperintense regions on the image).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Kobayashi’s teaching of optimizing the inversion time according to the T1/temperature relationship to suppress undesired features and hyper-intensify desired features in the MRI image to achieve the predictable result of improving the ease by which desired features such as the cryoablation region of Overduin may be visualized by a user. 

Regarding claim 2, Overduin discloses the upper temperature is -8 °C and the lower temperature is -40 °C (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Regarding claim 3, Overduin discloses the upper temperature is non-lethal to cells and the lower temperature is lethal to cells (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Regarding claim 5, Overduin discloses the region corresponds to a void in a T2- weighted MRI (“A cryoablation ice ball presents as a sharply delineated signal void on conventional MR pulse sequences. The intramolecular dipole–dipole interaction that leads to T2 relaxation is strongly dependent on the rotation correlation time of water. The rotation correlation time of water increases by orders of magnitude in the liquid-to-solid phase transition, thereby leading to strongly decreased T2 relaxation in frozen tissue.” Introduction).

Regarding claim 6, Overduin discloses a method for imaging a patient (“3D MR thermometry of frozen tissue using UTE signal intensity was feasible during cryoablation on a clinical 3T MR system.” Abstract):
controlling, via a computer system, an MRI machine (“a 3T clinical MR system (MAGNETOM Trio, Siemens, Erlangen, Germany)… Statistical analysis was performed using SPSS (v. 20.0, Chicago, IL).” Materials and Methods, a clinical MR system includes an MRI machine, a computer system, and a memory incorporating scan packages and analysis software) to apply an MRI sequence comprising an ultrashort echo time (“We used an RF-spoiled 3D UTE sequence with a 60 ls long nonselective hard RF-pulse followed by a center-out ramp-sampled radial readout to achieve a shortest TE of 70 ls. The 3D UTE sequence was developed and provided as a work-in-progress (WIP) package by Siemens.” Materials and Methods), wherein the sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value; and reconstructing, via the computer system, an image of the patient in response to the MRI sequence, the image visualizing a region corresponding to the upper temperature and the lower temperature (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).
However, Overduin does not explictly disclose to apply an MRI sequence comprising a short tau inversion recovery sequence, wherein the short tau inversion recovery sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value.
However, in the same field of endeavor of MRI image display optimization, Kobayashi teaches to apply an MRI sequence comprising a short tau inversion recovery sequence (“short-tau inversion recovery (STIR) PMMR imaging by optimizing inversion time (TI)” Abstract), wherein the short tau inversion recovery sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value (“short-tau inversion recovery (STIR) PMMR imaging by optimizing inversion time (TI)… The T1 value of subcutaneous fat in PMMR correlates linearly with body temperature. Using this correlation to determine TI, fat suppression with PMMR STIR imaging can be easily improved” Abstract; “calculate the optimized TI needed to null the fat signal as 0.693 times each T1 value derived from this regression” Statistical Analysis; “A representative relationship between temperature and T1 can be described as: T1(T) = T1(Tref)+m*(T-Tref), where m is determined empirically for each tissue, and Tref is the reference temperature” Results; see also Fig. 3 demonstrating the significant improvement to image contrast achieved by suppressing undesired features by optimizing the inversion time according to the T1/temperature relationship and leaving the desired features as hyperintense regions on the image).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Kobayashi’s teaching of optimizing the inversion time according to the T1/temperature relationship to suppress undesired features and hyper-intensify desired features in the MRI image to achieve the predictable result of improving the ease by which desired features such as the cryoablation region of Overduin may be visualized by a user. 

Regarding claim 7, Overduin discloses the upper temperature is -8 °C and the lower temperature is -40 °C (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Regarding claim 8, Overduin discloses the upper temperature is non-lethal to cells and the lower temperature is lethal to cells (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Overduin in further view of Kobayashi as applied to claim 1 and 6, respectively, above, and further in view of Holsing et al. (U.S. Pub. No. 2021/0052314), hereinafter “Holsing.”

Regarding claim 4, Overduin does not disclose the memory further stores instructions that, when executed by the processor, cause the computer system to:
compare the region in the image to a three-dimensional model of an ablated tissue volume or a three-dimensional model of an insufficiently ablated tissue volume, and provide an alert according to the comparison.
However, in the same field of endeavor of monitoring cryoablation, Holsing teaches the memory further stores instructions that, when executed by the processor, cause the computer system to: compare the region in the image to a three-dimensional model of an ablated tissue volume or a three-dimensional model of an insufficiently ablated tissue volume, and provide an alert according to the comparison (“the model of the target tissue 200 in the CT images is automatically compared to the 3D model 1300 of the ice ball 530, and the practitioner is automatically alerted to target tissue 200 that remains outside the effective zone of the ice ball 530.” [0056]; “At step 1465, any portion of the targeted tissue 200 that appears to have been missed by the effectiveness of the created and modeled ice ball 530 are determined. This can be accomplished using computer software that compares the size, shape, and orientation of the 3D model against a known size, shape, and orientation of the targeted tissue 200.” [0062]; “imaging using traditional technologies such as CT or MRI imaging” [0028]; “Computer systems that control and analyze the signals and power sent to and from the devices used in the disclosed embodiments are standard computer systems that comprise CPUs, short- and long-term memory storage, computer programming, display systems, and interfaces to communicate with devices such as devices 100, 110.” [0029])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Overduin’s disclosure of displaying a cryoablation region with Holsing’s teaching of comparing the cryoablation region to a 3D model of the cryoablation region and providing an alert in the event that the cryoablation region is insufficient to achieve the predictable result of improving the efficacy of the therapy by allowing “the practitioner to be able to immediately see and identify what portion of the targeted tissue is not within the kill zone of the modeled ice ball 530.” (Holsing, [0062]).

Regarding claim 9, Overduin does not disclose comparing, via the computer system, the region in the image to a three-dimensional model of an ablated tissue volume or a three-dimensional model of an insufficiently ablated tissue volume, and
providing, via the computer system, an alert according to the comparison.
However, in the same field of endeavor of monitoring cryoablation, Holsing teaches comparing, via the computer system, the region in the image to a three-dimensional model of an ablated tissue volume or a three-dimensional model of an insufficiently ablated tissue volume, and providing, via the computer system, an alert according to the comparison (“the model of the target tissue 200 in the CT images is automatically compared to the 3D model 1300 of the ice ball 530, and the practitioner is automatically alerted to target tissue 200 that remains outside the effective zone of the ice ball 530.” [0056]; “At step 1465, any portion of the targeted tissue 200 that appears to have been missed by the effectiveness of the created and modeled ice ball 530 are determined. This can be accomplished using computer software that compares the size, shape, and orientation of the 3D model against a known size, shape, and orientation of the targeted tissue 200.” [0062]; “imaging using traditional technologies such as CT or MRI imaging” [0028]; “Computer systems that control and analyze the signals and power sent to and from the devices used in the disclosed embodiments are standard computer systems that comprise CPUs, short- and long-term memory storage, computer programming, display systems, and interfaces to communicate with devices such as devices 100, 110.” [0029])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Overduin’s disclosure of displaying a cryoablation region with Holsing’s teaching of comparing the cryoablation region to a 3D model of the cryoablation region and providing an alert in the event that the cryoablation region is insufficient to achieve the predictable result of improving the efficacy of the therapy by allowing “the practitioner to be able to immediately see and identify what portion of the targeted tissue is not within the kill zone of the modeled ice ball 530.” (Holsing, [0062]).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Overduin in further view of Kobayashi in further view of Holsing.

Regarding claim 11, Overduin discloses a method for monitoring a patient during a cryoablation procedure (“3D MR thermometry of frozen tissue using UTE signal intensity was feasible during cryoablation on a clinical 3T MR system.” Abstract):
visualizing, via an MRI system (“a 3T clinical MR system (MAGNETOM Trio, Siemens, Erlangen, Germany)… Statistical analysis was performed using SPSS (v. 20.0, Chicago, IL).” Materials and Methods, a clinical MR system includes an MRI machine, a computer system, and a memory incorporating scan packages and analysis software) configured to apply an MRI sequence comprising an ultrashort echo time (“We used an RF-spoiled 3D UTE sequence with a 60 ls long nonselective hard RF-pulse followed by a center-out ramp-sampled radial readout to achieve a shortest TE of 70 ls. The 3D UTE sequence was developed and provided as a work-in-progress (WIP) package by Siemens.” Materials and Methods), wherein the sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value, a lethal region relative to a target region corresponding to the upper temperature and the lower temperature during the cryoablation procedure (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).
However, Overduin does not explictly disclose to apply an MRI sequence comprising a short tau inversion recovery sequence, wherein the short tau inversion recovery sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value;
determining whether the visualized lethal region is coextensive with the target region; and
providing feedback for the cryoablation procedure according to the determination.
However, in the same field of endeavor of MRI image display optimization Kobayashi teaches to apply an MRI sequence comprising a short tau inversion recovery sequence (“short-tau inversion recovery (STIR) PMMR imaging by optimizing inversion time (TI)” Abstract), wherein the short tau inversion recovery sequence is directed to an upper temperature corresponding to a first T1 value and a lower temperature corresponding to a second T1 value (“short-tau inversion recovery (STIR) PMMR imaging by optimizing inversion time (TI)… The T1 value of subcutaneous fat in PMMR correlates linearly with body temperature. Using this correlation to determine TI, fat suppression with PMMR STIR imaging can be easily improved” Abstract; “calculate the optimized TI needed to null the fat signal as 0.693 times each T1 value derived from this regression” Statistical Analysis; “A representative relationship between temperature and T1 can be described as: T1(T) = T1(Tref)+m*(T-Tref), where m is determined empirically for each tissue, and Tref is the reference temperature” Results; see also Fig. 3 demonstrating the significant improvement to image contrast achieved by suppressing undesired features by optimizing the inversion time according to the T1/temperature relationship and leaving the desired features as hyperintense regions on the image).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Kobayashi’s teaching of optimizing the inversion time according to the T1/temperature relationship to suppress undesired features and hyper-intensify desired features in the MRI image to achieve the predictable result of improving the ease by which desired features such as the cryoablation region of Overduin may be visualized by a user. 
However, Overduin in further view of Kobayashi does not explictly teach determining whether the visualized lethal region is coextensive with the target region; and
providing feedback for the cryoablation procedure according to the determination.
However, in the same field of endeavor of monitoring cryoablation, Holsing teaches determining whether the visualized lethal region is coextensive with the target region; and providing feedback for the cryoablation procedure according to the determination (“the model of the target tissue 200 in the CT images is automatically compared to the 3D model 1300 of the ice ball 530, and the practitioner is automatically alerted to target tissue 200 that remains outside the effective zone of the ice ball 530.” [0056]; “At step 1465, any portion of the targeted tissue 200 that appears to have been missed by the effectiveness of the created and modeled ice ball 530 are determined. This can be accomplished using computer software that compares the size, shape, and orientation of the 3D model against a known size, shape, and orientation of the targeted tissue 200.” [0062]; “imaging using traditional technologies such as CT or MRI imaging” [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Overduin’s disclosure of displaying a cryoablation region with Holsing’s teaching of comparing the cryoablation region to a 3D model of the cryoablation region and providing an alert in the event that the cryoablation region is insufficient to achieve the predictable result of improving the efficacy of the therapy by allowing “the practitioner to be able to immediately see and identify what portion of the targeted tissue is not within the kill zone of the modeled ice ball 530.” (Holsing, [0062]).

Regarding claim 12, Overduin discloses the upper temperature is -8 °C and the lower temperature is -40 °C (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Regarding claim 13, Overduin discloses the upper temperature is non-lethal to cells and the lower temperature is lethal to cells (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Regarding claim 14, Overduin discloses the target region comprises a tumor (“As effective treatment relies on achieving a sufficiently cold end temperature throughout the target lesion, temperature feedback during these procedures is crucial.” Introduction).

Regarding claim 15, Overduin does not disclose providing the feedback comprises recommending at least one of continuing to cool the target region, lowering the temperature at one or more cryoprobes adjacent to the target region, or inserting one or more additional cryoprobes adjacent to the target region.
However, in the same field of endeavor of monitoring cryoablation, Holsing teaches providing the feedback comprises recommending at least one of continuing to cool the target region, lowering the temperature at one or more cryoprobes adjacent to the target region, or inserting one or more additional cryoprobes adjacent to the target region (“With this feedback, the practitioner can reinsert the cryoprobe 110 and refreeze the tissue using the existing locations of the probes 110, 510, 520 while using a longer or more intense freezing cycle. Alternatively, the practitioner can insert an additional probe to treat the unfrozen area of targeted tissue 200.” [0056]; “This surviving tissue can then be treated at step 1470. In some cases, the entire process 1405-1465 can be repeated by step 1470 to ensure that all of the targeted tissue 200 has been destroyed. In other cases, it will simply be necessary to refreeze one or more of the cryoprobes 110, 510, 520 in a manner that changes the size and shape of the ice ball 530 so as to effectively freeze the surviving targeted tissue.” [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Overduin’s disclosure of displaying a cryoablation region with Holsing’s teaching of comparing the cryoablation region to a 3D model of the cryoablation region and providing an alert in the event that the cryoablation region is insufficient to achieve the predictable result of improving the efficacy of the therapy by allowing “the practitioner to be able to immediately see and identify what portion of the targeted tissue is not within the kill zone of the modeled ice ball 530.” (Holsing, [0062]).

Regarding claim 16, Overduin discloses the lethal region corresponds to a void in a T2-weighted MRI (“A cryoablation ice ball presents as a sharply delineated signal void on conventional MR pulse sequences. The intramolecular dipole–dipole interaction that leads to T2 relaxation is strongly dependent on the rotation correlation time of water. The rotation correlation time of water increases by orders of magnitude in the liquid-to-solid phase transition, thereby leading to strongly decreased T2 relaxation in frozen tissue.” Introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tokuda et al. (“Monitoring cryoablation using short inversion recovery ultrashort echo time (STIR-UTE) MRI” 2017) discloses an MRI system and method for monitoring cryoablation utilizing a STIR-UTE sequence to measure T1 values for temperatures between 30°C and -40°C including the range defined by inflection points of ~ -5°C and ~ -40°C and delineating hyper- and hypo-intense regions of the resulting T1 temperature map using STIR with selected critical temperatures.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793